DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       MARYSE JEAN-LOUIS,
                           Appellant,

                                   v.

  UNIVERSAL PROPERTY AND CASUALTY INSURANCE COMPANY,
                        Appellee.

                             No. 4D19-1382

                         [December 3, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE16-
003249.

  Erin Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa, for
appellant.

   Kara Rockenbach Link and Andrea Hall Duenas of Link &
Rockenbach, P.A., West Palm Beach, and Steven J. Chackman of
Bernstein, Chackman, Liss, Hollywood, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.




                         *          *          *

  Not final until disposition of timely filed motion for rehearing.